In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 10/14/21. Claims 1-7, 9, 12-14, 19, and 22 are pending and under examination.

 Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berezovskaya (previously cited). This rejection is modified to address the amendments.
rezovskaya teaches administration of recombinant human CSF-1 (also known as M-CSF) to mice subjected to cortical ischemic lesion at the time of lesion (p.480 column 1, paragraphs 1-3). Berezovskaya teaches administration of CSF-1 results in increased neuronal survival in the cerebral cortex ischemic lesion (p. 481, column 1 paragraph 4; figure 1). Berezovskaya further teaches the receptor for CSF-1 is found in neurons and was known to be expressed in a subpopulation of human astrocytes (p.484 column 1 paragraph 1). Berezovskaya does not perform the method in humans, nor does Berezovskaya teach CSF-1 stimulates neuronal repair.
Regarding claim 1, one of ordinary skill in the art at the time of the invention would have found it obvious to use the treatment method of Berezovskaya in a human application. Berezovskaya uses an in vivo model of cerebral ischemia to show the benefits of CSF-1 (a macrophage colony stimulating factor receptor ligand) treatment for neuronal protection. Further, Berezovskaya teaches using human CSF-1 and that the receptor is found in human brain, so one of ordinary skill in the art would have expected that CSF-1 would elicit the same neuroprotective result in humans suffering cerebral ischemia and would have administered CSF-1 to a human in order to gain the same benefits shown in the correlating, art-recognized mouse model. Berezovskaya administers the gelfoam containing CSF-1 “at the time of lesion”, which indicates CSF-1 is being administered for some period "following" the injury, i.e., immediately after. Berezovskaya also teaches that IP implantation—which meets the limitations of systemic administration—two weeks prior to the injury is also effective.
Thus, Berezovskaya teaches that:
The instantly claimed compound is effective to treat acute CNS injury (CSF-1, a MCSFR ligand)
Administration systemically is effective to treat acute CNS injury (IP implantation)
Administration following the injury is effective to treat acute CNS injury (at the time of lesion)

As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 
Regarding the limitation of administration “only” after the injury, Berezovskaya teaches administration both before and after the injury. However, it is clear that these are alternatives, and nothing in Berezovskaya would suggest or imply that both the pretreatment and after treatment must be combined in order for the method to be effective. Thus, it would have been obvious to administer the treatment only after the injury, as Berezovskaya demonstrated this limitation with the “at the time of lesion” example; Berezovskaya teaches administration before surgery or at the time of surgery, but does not combine the two timings (abstract). It would have been obvious to do so using systemic administration for the reasons above. 
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)). While not a patent, the disclosure of Berezovskaya differs from the instant invention solely by either a change in the route (systemic vs local, both of which are taught by Berezovskaya) or change in the timing (prior to or following injury, both of which are taught as independent timing windows by Berezovskaya). Such changes would have been obvious for the reasons articulated above.

Regarding claim 4, the method of Berezovskaya is neuroprotective and attenuates neuronal damage in the mouse model and one of ordinary skill in the art would have expected the same results in human subjects. Further, administering the same compound to the same subjects would necessarily achieve the same results; recognizing another advantage (e.g, attenuated neuronal damage or stimulated Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 2, the model of Berezovskaya is one for cerebral ischemia, making obvious the treatment of such condition in humans.
Regarding claim 3, Berezovskaya teaches M-CSF (CSF-1) as above, making this an obvious therapeutic choice of agent.
Regarding claim 5, as with “attenuating neuronal damage” in claim 4, “stimulating neuronal repair” is not an active method step but rather a result from administration of the agonist itself. As Berezovskaya administers the same agonist for treating the same population, this result must be achieved. Note MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 6, treatment of cerebral ischemia would have been obvious as above.
Regarding claim 7, M-CSF would have been an obvious therapeutic as above.
Therefore, claims 1-7 are rejected as obvious over Berezovskaya.

Claims 9, 12-14, 19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boissonneault (previously cited). This is a maintained rejection.
Boissonneault teaches administration of M-CSF to an AD mouse model—bearing a human APP gene and human PS1 gene—prior to neurological impairment (p.1082 column 1 paragraph 4), noting that AD “represents the most important cause of dementia in humans” (p.1079 C1). Boissonneault teaches that Aß depositions cause synaptic dysfunction as well as learning and memory deficits in both humans 
Regarding claim 9, one of ordinary skill in the art would have found it obvious to use the treatment method of Boissonneault in a human application. Boissonneault uses an established, art-recognized model of Alzheimer's disease to show the benefits of M-CSF (an MCSFR ligand) treatment on disease progression. These benefits include reduced development of cognitive impairment; in other words, M-CSF treated chronic CNS injury caused by AD. Further, Boissonneault teaches M-CSF was previously tested in humans, so one of ordinary skill in the art would have known that M-CSF can be used in humans and would have administered M-CSF to a human suffering AD (and the CNS injuries caused by AD) in order to gain the same benefits shown in the mouse model. Boissonneault teaches the efficacy of treatment during/following the disease (reverses behavioral abnormalities in mice already exhibiting AD-like pathology), thus rendering it obvious to treat humans during the course of AD (“suffering”).
Regarding claim 12, Boissonneault teaches the efficacy of M-CSF, making this an obvious choice for the method.
Regarding claim 13, Boissonneault teaches the method attenuates neuronal damage (reduced cognitive deficits).
Regarding claim 14, “stimulating neuronal repair” is not an active method step but rather a result from administration of the therapeutic itself. As Berezovskaya administers the same agonist for treating the same population, this result must be achieved. Note MPEP § 2112 (II) as discussed.

	Regarding claim 22, Boissonneault teaches the efficacy of M-CSF when administered prior to impairment, rendering it an obvious choice.
Therefore, claims 9, 12-14, 19 and 22 are rejected as obvious over Boissonneault.

Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
Applicant argues Berezovskaya teaches treating the subject both prior to the injury as well as at the time of lesion. Applicant argues that even if “at the time of lesion” is “immediately after” injury (which is the position of the Examiner as discussed above), Berezovskaya teaching that treatment might also occur before the injury means that Berezovskaya does not teach treatment only after the injury.
This is not persuasive. Teaching an alternative is not the same as requiring combination of all alternatives. In Applicant’s cited paragraph (remarks 10/14/21 p.4 citing Berezovskaya p.480), Berezovskaya explicitly teaches treatment “at the time of lesioning” or 2 weeks before the lesion, unequivocally indicating that these are alternatives and thereby teaching that the first embodiment (following the injury) was performed without the second embodiment, i.e., treatment only following the injury”. The treatment in Berezovskaya immediately following the injury did not involve any treatment prior to the injury as these were two separate and distinct embodiments. Thus, Berezovskaya directly and explicitly teaches a treatment method which occurs “only within a predetermined time period following acute CNS injury”. 
Applicant argues that Boissonneault does not teach or suggest treating a chronic CNS injury caused by AD nor does Boissonneault teach a method of attenuating neuronal damage in a human at risk of chronic CNS injury caused by AD.
Applicant argues that Boissonneault “only” describes the potential effects of administering M-CSF on cognitive impairment and behavioral aspects of AD patients. First, Boissonneault does not describe the “potential” effects, but uses an art-recognized model of AD to actually demonstrate these neuroprotective effects. Second, cognitive impairment and deleterious behavioral aspects of AD meet the 
Applicant agrees that Boissonneault teaches M-CSF treatment results in a lack of cognitive impairment and attenuation of Aß deposits (remarks 10/14/21 p.5), but also states “[i]mportantly, Boissonneault does not indicate that M-CSF has any effects on central nervous system injury or neuronal damage”. These statements are clearly at odds with one another. A treatment which results in a lack of cognitive impairment is one which certainly had an effect on a central nervous system injury or neuronal damage. Regarding those “at risk”, Boissonneault teaches that treatment prior to the appearance of CNS injury which results in learning and memory deficits “prevented cognitive loss” (abstract). Regarding treating those already suffering the injury, Boissonneault teaches treating those “that were already demonstrating installed Aß pathology stabilized the cognitive decline” (abstract).
Applicant argues that it was Applicant who discovered that M-CSF is neuroprotective “independent of Aß deposits”. However, discovery of another mechanism by which M-CSF is neuroprotective does not make such a treatment non-obvious as M-CSF was already known to be neuroprotective. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant reiterates the argument that the Examiner is somehow ignoring the preamble. Applicant cites the decision in Jansen, arguing that the Examiner has ignored the preamble which requires the treatment to be for treating a chronic CNS injury caused by AD or attenuating neuronal damage in a human at risk of chronic CNS injury caused by AD. First, it is noted that the decision in Jansen is concerned with direct infringement, not obviousness. Second, the Examiner agrees the preamble serves as a limitation to the claims but does not agree that this limitation has been ignored. Jansen indicates that the Courts considered that the preparation must be administered to a human with a recognized need to 
Applicant argues the Examiner has not provided patentable weight to the preamble. However, the rejections of record directly address the preamble and articulates how the claim limitations, including those in the preamble, would have been obvious. 
Applicant reiterates on p.7 that Boissonneault teaches using M-CSF to increase microglial activity and reduce Aß deposits, but also agrees on p. 5 that Boissonneault uses M-CSF to attenuate cognitive impairment. Applicant also reiterates on p.7 that “Boissonneault does not teach or suggest that administering M-CSF could even be used in a method for treating a chronic nervous system injury caused by AD or attenuating neuronal damage in a human at risk of chronic CNS injury caused by AD”. Thus, the implication here is that Applicant does not consider cognitive impairment, memory impairment, or cognitive decline to be a CNS injury. There is no special definition of “injury” in the instant specification and these CNS impairments are within a reasonable interpretation of the term. Further, the CNS is not impaired independently of injury to the structures which make up the CNS, such as the synaptic dysfunction caused by toxic Aß discussed in Boissonneault or neuronal death described in the instant specification. Nothing in the specification as filed suggests that Applicant was the first to discover that CNS impairment caused by AD was caused by injury to the CNS itself. Rather, not only is CNS impairment within the limitations of an injury to the CNS, but it was ubiquitously known in the art that such phenotypic changes in memory and cognitive function are the result of the underlying pathology including injuries such as neuronal death and synaptic dysfunction, while Boissonneault teaches M-CSF efficiently prevented cognitive impairment and Aß burden on the CNS “as the disease pathology progressed” (p.1079 C1).
Finally, even arguendo if, e.g., cognitive dysfunction is not within the instant meaning of an “injury”, the claims would nevertheless be obvious. Boissonneault clearly makes obvious administration of M-CSF to a subject suffering from Alzheimer’s to treat Alzheimer’s. Thus, every active method step is identical population. Even if Applicant discovered that the treatment also treats “injury”, this is a result which flows from the administration of the same compound to the same population administered for the same purpose (treating Alzheimer’s). Recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, where the preamble sets forth that the method is “for” treating CNS injury caused by AD as opposed to treating CNS dysfunction and impairment caused by AD, Applicant's attention is directed to MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
The human suffering from the chronic central nervous system injury caused by AD is—despite slightly different wording—the same subject that is suffering from AD and the pathology and deficits caused by that disease. The Examiner has given weight and consideration to every word in the claims, but does not find that administering M-CSF for the purpose of treating a CNS injury caused by AD is sufficient to overcome a conclusion of obviousness based on the prior art’s suggestion to administer M-CSF for the purpose of treating Aß accumulation, memory deficits, and cognitive impairments (injuries) caused by AD.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Adam Weidner/Primary Examiner, Art Unit 1649